 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00119-DB
12                                 Plaintiff,             [PROPOSED] FINDINGS AND ORDER
                                                          EXTENDING TIME FOR PRELIMINARY
13                          v.                            HEARING PURSUANT TO RULE 5.1(d) AND
                                                          EXCLUDING TIME
14   JULIUS RUCKS,
                                                          DATE: September 4, 2019
15                                Defendant.              TIME: 2:00 p.m.
                                                          COURT: Hon. Kendall J. Newman
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 23, 2019.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the interests of the public and the defendant in a

25 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

26 adversely affect the public interest in the prompt disposition of criminal cases.

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                        1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to October 17, 2019, at 2:00 p.m.

 3         2.      The time between September 4, 2019, and October 17, 2019, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7

 8   Dated:     August 26, 2019
                                                            The Honorable Edmund F. Brennan
 9                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
